Citation Nr: 1231765	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1994.  His discharge documents show that he served in Southwest Asia, and that he was awarded the Combat Infantryman Badge and the Air Assault Badge. 

This appeal arises before the Board of Veterans' Appeals  (Board) from a rating decision rendered July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board issued a decision in this case in June 2009 that denied entitlement to service connection for, inter alia, a low back disability and remanded for further evidentiary development the issue of entitlement to service connection for an eye disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2010 Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.  In a June 2011 decision, the Board vacated the June 2009 decision and remanded the matter to the RO via the Appeals Management Center (AMC) for development in compliance with the JMR.  The matter has been returned to the Board for appellate review.

Parenthetically, the Board notes that the issue of entitlement to service connection for an eye disability was decided by the Board in a separate decision issued in June 2011 and is not the subject of this decision.  

As noted by the Board in June 2011, the issue of entitlement to service connection for Gulf War Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 


REMAND

The Board has found that additional development is required before the Veteran's claim of entitlement to service connection for a low back disability is decided. 

In June 2011, the Board remanded the claim for further development, specifically finding that the Veteran should be afforded a VA examination to determine whether he had current low back disability that was related to service.  In July 2011, the AMC sent the Veteran a letter indicating that he was going to be notified of the date and time of examination by the VA medical facility nearest him.  The AMC attempted to schedule the Veteran for a VA  examination in July 2011.  However, the Veteran failed to report for the examination.  The Veteran emailed his senator in November 2011 indicating that he had not heard from the VA regarding the status of his case.  There is no record of the letter informing the Veteran of the date and time of the examination in the claims folder.  Noting that the Veteran failed to report for examination, the AMC continued to deny the claim in a March 2012 supplemental statement of the case (SSOC).  

In his argument before the Board, the Veteran's representative stated that the Veteran was in Iraq working as a private contractor at the time of the July 2011 examination.  When he was in the United States in September 2011 he attempted to reschedule the examination but the local VA medical center was unable to accommodate him.  The Veteran thereafter informed his representative that he is now employed in Afghanistan as a private contractor.  In an August 2012 email, the Veteran indicated that he will be back in the United States in March 2013.  He requested that the examination be scheduled accordingly.  

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO schedule the Veteran for a VA examination by a physician to determine the nature, extent, and etiology of his claimed low back disability. 

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report. 

The examiner must provide the following opinions: 

a) Is it at least as likely as not that any diagnosed disability of the spine had its onset during active service, or is in any other way the result of the Veteran's active service to include the injuries the Veteran has identified as well as any other injuries that may have occurred co-incident with his occupation as an infantryman and paratrooper.  b) In the alternative, is it at least as likely as not that any diagnosed disability of the spine is in any other way the result of active service, to include aggravation or acceleration of any natural disease process by an inservice injury or disease? 

2.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


